            Case 1:21-cv-00169-JLT Document 17 Filed 08/04/21 Page 1 of 1


1
2
3
4
5
6
7
8                                       UNITED STATES DISTRICT COURT

9                                      EASTERN DISTRICT OF CALIFORNIA

10
11   BRANDY JANE BLEVINS,                                   )   Case No.: 1:21-cv-0169 JLT
                                                            )
12                    Plaintiff,                            )   ORDER AWARDING ATTORNEY’S FEES
                                                            )   PURSUANT TO 28 U.S.C. § 2412(d)
13           v.                                             )
                                                            )   (Doc. 16)
                              1
14   KILOLO KIJAKAZI,                                       )
     Acting Commissioner of Social Security,                )
15                                                          )
                      Defendant.                            )
16                                                          )

17           On August 3, 2021, Brandy Jane Blevins and Kilolo Kijakazi, Acting Commissioner of Social

18   Security, stipulated for the award and payment of attorney’s fees and expenses in the amount of

19   $550.61 pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d). (Doc. 16) Accordingly, the

20   Court ORDERS: Subject to the terms of the stipulation: Plaintiff is AWARDED fees and expenses in

21   the amount of $550.61 under 28 U.S.C. § 2412(d).

22
23   IT IS SO ORDERED.

24       Dated:      August 4, 2021                                    _ /s/ Jennifer L. Thurston
25                                                        CHIEF UNITED STATES MAGISTRATE JUDGE

26
27
28           1
               This action was originally filed against Andrew Saul in his capacity as the Commissioner of Social Security.
     (See Doc. 1 at 1.) The Court has substituted Kilolo Kijakazi, who has since been appointed the Acting Commissioner of
     Social Security, as the defendant. See Fed. R. Civ. P. 25(d).
